      Case 2:17-cv-04565-SMB Document 333 Filed 05/04/21 Page 1 of 7




 1   David A. Chami, AZ #027585
     PRICE LAW GROUP, APC
 2   8245 N. 85th Way
 3   Scottsdale, AZ 85258
     T: (818) 600-5515
 4   F: (818) 600-5415
     david@pricelawgroup.com
 5

 6   Haytham Faraj, CA #291416
     Admitted pro hac vice
 7   LAW OFFICES OF HAYTHAM FARAJ
 8   1935 W Belmont Ave.
     Chicago, IL 60657
 9   T: (312) 635-0800
     F: (202) 280-1039
10
     haytham@farajlaw.com
11
     Attorneys for Plaintiff
12
                            IN THE UNITED STATES DISTRICT COURT
13
                               FOR THE DISTRICT OF ARIZONA
14

15
      Mussalina Muhaymin as Personal                Case No.: CV-17-04565-PHX-SMB
16    Representative of the Estate of
      Muhammad Abdul Muhaymin Jr.,                  PLAINTIFF’S OPPOSITION TO
17                                                  DEFENDANTS’ MOTION TO SEAL
18             Plaintiff,                           NOTICE OF VIOLATIONS OF ARIZ.
                                                    R. PROF. COND. E.R. 4.2 & 3.6, AND
19    v.                                            LOCAL RULE OF CIVIL
                                                    PROCEDURE 83.8 AND MOTION
20
      City of Phoenix, an Arizona Municipal         FOR SANCTIONS
21    Corporation, et al.,
22             Defendants.
23

24          Plaintiff, Mussalina Muhaymin as Personal Representative of the Estate of
25
     Muhammad Abdul Muhaymin, Jr. (“Plaintiff”), hereby submits her Opposition to
26
     Defendants City of Phoenix, Antonio Tarango, Oswald Grenier, Kevin McGowan, Jason
27

28


                                              -1-
      Case 2:17-cv-04565-SMB Document 333 Filed 05/04/21 Page 2 of 7




 1   Hobel, Ronaldo Canilao, David Head, Susan Heimbigner, James Clark, Dennis Leroux,
 2   Ryan Nielsen and Steven Wong’s (“Defendants”) Motion [doc. 329] (“Motion”) to Seal
 3
     Notice of Violations of Ariz. R. Prof. Cond. E.R. 4.2 & 3.6, and Local Rule of Civil
 4
     Procedure 83.8 and Motion for Sanctions (“Motion for Sanctions”), and states the
 5

 6   following:
 7          As this Court has noted, “[i]t has long been recognized that the public has a general
 8
     right of access ‘to inspect and copy ... judicial records and documents.’” PCT Int'l Inc. v.
 9
     Holland Elecs. LLC, No. CV-12-01797-PHX-JAT, 2014 WL 4722326, at *1 (D. Ariz.
10

11   Sept. 23, 2014) (quoting Nixon v. Warner Commc'ns, Inc., 435 U.S. 589, 597, 98 S.Ct.
12   1306, 55 L.Ed.2d 570 (1978). “This right extends to all judicial records except those that
13
     have ‘traditionally been kept secret for important policy reasons,’ namely grand jury
14
     transcripts and certain warrant materials.” PCT Int'l Inc., 2014 WL 4722326, at *1
15

16   (quoting Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir.2006).
17   “Unless a particular court record is one ‘traditionally kept secret,’ a ‘strong presumption
18
     in favor of access' is the starting point.” PCT Int'l Inc., 2014 WL 4722326, at *1 (quoting
19
     Kamakana, 447 F.3d at 1178 (citing Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d
20

21   1122, 1135 (9th Cir.2003))).

22          “A party seeking to seal a judicial record then bears the burden of overcoming this
23
     strong presumption by meeting the ‘compelling reasons' standard.” PCT Int'l Inc., 2014
24
     WL 4722326, at *1 (quoting Kamakana, 447 F.3d at 1178 (citing Foltz, 331 F.3d at
25

26   1135)). “The party must ‘articulate compelling reasons supported by specific factual

27   findings that outweigh the general history of access and the public policies favoring
28


                                                  -2-
      Case 2:17-cv-04565-SMB Document 333 Filed 05/04/21 Page 3 of 7




 1   disclosure, such as the public interest in understanding the judicial process.’” PCT Int'l
 2   Inc., 2014 WL 4722326, at *1 (quoting Kamakana, 447 F.3d at 1178–79 (internal
 3
     quotation marks and citations omitted)).
 4
            “A court deciding to seal judicial records must ‘base its decision on a compelling
 5

 6   reason and articulate the factual basis for its ruling, without relying on hypothesis or
 7   conjecture.’” PCT Int'l Inc., 2014 WL 4722326, at *1 (quoting Kamakana, 447 F.3d at
 8
     1179 (quoting Hagestad v. Tragesser, 49 F.3d 1430, 1434 (9th Cir.1995))
 9
            Pertinent here, “[t]he presumption of public access is not rebutted merely because
10

11   ‘documents subject to a protective order are filed under seal as attachments….’” PCT Int'l
12   Inc., 2014 WL 4722326, at *1 (quoting Foltz, 331 F.3d at 1136). “A party seeking to seal
13
     a judicial record must still meet its heavy burden of demonstrating compelling reasons
14
     exist for sealing.” PCT Int'l Inc., 2014 WL 4722326, at *1 (citing Kamakana, 447 F.3d
15

16   at 1179).
17          Defendants fail to even attempt to meet this “heavy burden” in their Motion, which
18
     simply cites to the stipulated protective order governing discovery in this case and seems
19
     to expect that the Court will shirk its duty in requiring that the strong “presumption of
20

21   public access” be rebutted. This Court deemed such conclusory “argument” insufficient

22   in PCT Int’l. Inc., where the parties’ motions to seal relied principally “upon the parties'
23
     prior designations of documents as confidential pursuant to the Court's Protective Order.”
24
     PCT Int'l Inc., 2014 WL 4722326, at *1. Here, as in PCT Int’l. Inc., “[t]he Protective
25

26   Order applies only to discovery…” Id.

27

28


                                                  -3-
         Case 2:17-cv-04565-SMB Document 333 Filed 05/04/21 Page 4 of 7




 1           Therefore, Defendants must make a separate showing that the Motion should be
 2   sealed from public view. This Defendants cannot do. Defendants’ Motion for Sanctions
 3
     represents yet another baseless attack on the free speech rights of Plaintiff and her counsel,
 4
     containing blatant falsehoods and gross mischaracterizations. Regardless, there is
 5

 6   absolutely nothing in the body of the Motion for Sanctions or the unsupported accusations
 7   therein that warrants sealing the motion from the public’s view. If Defendants wish to
 8
     level slanderous allegations against Plaintiff and her counsel, they are required to do so
 9
     publicly.
10

11           None of the information set forth in the Motion for Sanctions is confidential, and
12   all of the information contained therein is public record. The majority of the Motion for
13
     Sanctions takes issue with a letter, written by Plaintiff’s counsel to Plaintiff’s city
14
     representatives,1 demanding political action in the case of her brother’s death at the hands
15

16   of Defendant Officers. See Motion, pg. 4-6. The only piece of information that Defendants
17   claim to actually be confidential in its Motion for Sanctions is the undisputed fact that
18
     one of the Defendant Officers received a promotion after Mr. Muhaymin’s death. This has
19
     been public knowledge for nearly a year.2 Furthermore, the information related to the
20

21   promotion came from a news media outlet performing an inquiry regarding one of the

22   officers named in an expose related to Phoenix police officers involved in making racist
23

24
     1
       See U.S. Const. amend. I (guaranteeing the right to petition the government); see also Ariz. Const.
25   art. 2, §5(same).
     2
       See Body cam video released in 2017 police killing of Muhammad Muhaymin Jr: 'Allah? He's
26   not going to help you', Religion News Service (2020), https://religionnews.com/2020/08/20/body-
27   cam-video-muhammad-muhaymin-police-please-allah-help-cant-breathe-black-muslim/
     (last visited May 4, 2021)
28


                                                     -4-
         Case 2:17-cv-04565-SMB Document 333 Filed 05/04/21 Page 5 of 7




 1   statements on social media.3 The story clearly identifies one of the officers by name and
 2   states that he is now a Sergeant.
 3
             Furthermore, employment information of Arizona’s public servants, including law
 4
     enforcement officers, is public record, which is presumptively available to the Arizona
 5

 6   public. “Arizona law defines 'public record' broadly and creates a presumption requiring
 7   the disclosure of public documents.” Am. Civil Liberties Union of Ariz. v. Ariz. Dep't of
 8
     Child Safety, 377 P.3d 339, 344 (Ariz. Ct. App. 2016) (citing A.R.S. § 39). “[D]ocuments
 9
     having a ‘substantial nexus' with a government agency's activities qualify as public
10

11   records.” Am. Civil Liberties Union of Ariz., 377 P.3d at 344 (quoting Griffis v. Pinal
12   County, 215 Ariz. 1, 4 (Ariz. 2007)). The rank of law enforcement officers certainly has a
13
     “substantial nexus” to government activities, as it dictates the relative authority of
14
     personnel on the police force, and identifies those public servants to whom the public may
15

16   go with complaints about subordinates.
17           This presumption of disclosure is only rebutted by statutory exception or where
18
     documents are “of a purely private or personal nature” Am. Civil Liberties Union of Ariz.,
19
     377 P.3d at 344 (citing Griffis, 215 Ariz. at 4); See also Scottsdale Unified School Dist. v.
20

21   KPNX BC, 191 Ariz. 297, 299 (Ariz. 1998) (holding that a public employee’s date of birth

22   was purely private information, and therefore not public record). It cannot reasonably be
23
     argued that a change in a police officer’s rank is “purely private or personal.” Officers are
24

25

26
     3
27           https://www.phoenixnewtimes.com/news/phoenix-police-sergeants-officers-disciplined-
     facebook-posts-muslims-11373173
28


                                                  -5-
      Case 2:17-cv-04565-SMB Document 333 Filed 05/04/21 Page 6 of 7




 1   public servants, and the responsibilities and authorities inherent in positions of different
 2   rank have nothing to do with an officer’s personal or private life.
 3
            Defendants’ Motion fails to assert a compelling argument why the Motion for
 4
     Sanctions, containing no confidential information whatsoever, should be sealed from the
 5

 6   public. This is fatal to Defendants’ request. Defendants are required to “articulate
 7   compelling reasons supported by specific factual findings that outweigh the general
 8
     history of access and the public policies favoring disclosure…’” PCT Int'l Inc., 2014 WL
 9
     4722326, at *1 (quoting Kamakana, 447 F.3d at 1178–79. Having failed to do so,
10

11   Defendants are not entitled to have the Court hide their insidious slander and baseless
12   character attacks from the public. Plaintiff will respond to the request for sanctions in
13
     timely fashion.
14

15          Respectfully submitted this 4th day of May, 2021.
16
                                                        PRICE LAW GROUP, APC
17

18                                                      By: /s/ David A. Chami
                                                        David A. Chami, AZ #027585
19                                                      david@pricelawgroup.com
20                                                      Attorneys for Plaintiff

21

22

23

24

25

26
27

28


                                                  -6-
      Case 2:17-cv-04565-SMB Document 333 Filed 05/04/21 Page 7 of 7




 1                               CERTIFICATE OF SERVICE
 2          I hereby certify that on May 4, 2021, I electronically filed the foregoing with the
 3
     Clerk of the Court using the ECF system, which will send notice of such filing to all
 4
     attorneys of record in this matter. Since none of the attorneys of record are non-ECF
 5

 6   participants, hard copies of the foregoing have not been provided via personal delivery or
 7   by postal mail.
 8
                                                      /s/ Florence Lirato
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28


                                                -7-
